The Judgment Entry granting appellee's motion to dismiss was filed April 22, 1998. Although appellant filed a motion for a new trial on May 7, 1998 [which motion normally tolls the time for the filing of a notice of appeal per App.R. 4(B)(2)], because appellant's complaint was dismissed on motion before trial, the motion for new trial was inappropriate under Civ.R. 59.1
Therefore, it cannot be used as a mechanism to extend the time period for filing the notice of appeal. The notice of appeal was filed June 19, 1998. Because the notice of appeal was filed beyond the time period specified in App.R. 4(A), this Court is without jurisdiction. Kaplysh v. Takieddine (1988),35 Ohio St.3d 170.
For the foregoing reason, I would dismiss appellant's appeal for lack of jurisdiction.
JUDGE WILLIAM B. HOFFMAN.
1 Unlike the majority, I do not find the procedural posture of the case sub judice satisfies "the indicia of trial" standard set forth in First Bank of Marietta v. Mascrete, Inc.
(1997), 79 Ohio St.3d 503.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio is affirmed.